Citation Nr: 0204652	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral ptosis 
with conjunctivitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, claimed as anxiety, depression, post-
concussion syndrome, and memory loss.

5.  Entitlement to a compensable disability rating for the 
residuals of a healed fracture of the mandible.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for dizzy 
spells and blackouts.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

(The issues of the veteran's entitlement to service 
connection for tinnitus, a left knee disorder, and dizzy 
spells and blackouts; a compensable rating for the residuals 
of a healed fracture of the mandible; and a total rating 
based on individual unemployability will be addressed in a 
subsequent decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1965 and from October 1965 to August 1967.

In a February 1975 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a nervous disorder with headaches.  
The veteran was notified of that decision and did not appeal, 
and the February 1975 decision is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 19.118, 19.153 (1974).  In a February 
1994 decision the RO denied entitlement to service connection 
for a headache disorder, and the RO again denied service 
connection in March 1996, following the submission of 
additional evidence.  The veteran perfected an appeal of the 
February 1994 decision, but withdrew his appeal in September 
1996.  38 C.F.R. § 20.204 (1996).  The Board finds, 
therefore, that the February 1994 and March 1996 decisions 
are also final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1993).

The veteran again claimed entitlement to service connection 
for a headache disorder and a nervous disorder, claimed as 
anxiety, depression, post-concussion syndrome, and memory 
loss.  In a January 2000 rating decision the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claims, and denied entitlement 
to service connection for ptosis with conjunctivitis.  The 
veteran perfected an appeal of those decisions.

The Board is undertaking additional development on the issues 
of entitlement to service connection for tinnitus and 
entitlement to a compensable disability rating for the 
residuals of the mandible fracture, pursuant to authority 
granted in recent regulatory changes.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran's bilateral ptosis with conjunctivitis is 
congenital or developmental in nature.  Competent evidence of 
injury or disease in service causing or aggravating the 
veteran's bilateral ptosis is not of record.  

3.  The RO denied entitlement to service connection for a 
headache disorder in March 1996, and that decision is final 
because the veteran withdrew his appeal of the decision.

4.  The evidence submitted subsequent to the March 1996 
decision is new, in that it is not cumulative and redundant 
of the evidence previously considered by decisionmakers.  The 
evidence is not material, however, because it does not bear 
directly and substantially on the issue on appeal, that being 
whether the veteran's headache disorder is related to an in-
service disease or injury.

5.  The RO denied entitlement to service connection for a 
nervous disorder in February 1975, and that decision became 
final in the absence of an appeal.

6.  The evidence submitted subsequent to the February 1975 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's psychiatric symptoms are related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Bilateral ptosis with conjunctivitis was not incurred in 
or aggravated by active service; bilateral ptosis is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.306(a) 
(2001).

2.  The March 1996 rating decision in which the RO denied 
entitlement to service connection for a headache disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 19.153, 20.1103 (1995); 38 C.F.R. § 3.156 
(2001).

3.  The February 1975 rating decision in which the RO denied 
entitlement to service connection for a nervous disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C. §§ 4005(c) (1970); 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 19.118, 19.153 
(1974); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that on entering 
active duty in August 1963 no relevant abnormalities were 
noted as the result of his entrance examination, other than a 
finding of refractive error of the eyes.  The records are 
otherwise silent for any complaints or clinical findings 
pertaining to the eyes.  The veteran complained of an ache in 
the left ear in December 1963 and January 1964, but no 
diagnosis of an ear disorder was entered.  He was committed 
to the brig for fourteen days in March 1964, and reported 
having been quite intoxicated in June 1964.

On April 18, 1966, the veteran incurred a laceration to the 
left side of the face and a triangular fracture of the 
inferior border of the left body of the mandible, between the 
first and second molars, from a blow to the left side of the 
face from a coffee cup thrown by a shipmate.  The records do 
not indicate that the injury resulted in the veteran being 
unconscious.  On the day following the injury the fracture 
was fixed with wire, and the fractured left third molar was 
removed.  Occlusion of the teeth was properly maintained, and 
the wiring was removed from the first and second molars on 
April 26.  On May 5th, the veteran left the hospital without 
permission and, on returning the next day, stated that he had 
been drinking and had been struck in the face.  Additional X-
rays showed good alignment of the fracture site, and all 
wiring was removed May 23.  The veteran was again absent from 
quarters on May 25, and he was discharged to full duty on May 
27.  He was placed on report for both unauthorized absences.

A July 1966 entry indicates that the veteran was again in the 
brig.  He then asked to see a psychiatrist, but stated that 
he had no reason for doing so and his request was denied.  
The service medical records, including the August 1967 
separation examination, make no further reference to any 
relevant disorder.

The veteran initially claimed entitlement to compensation 
benefits for the residuals of the in-service "head injury" 
in May 1974.  In conjunction with that claim his parents 
submitted a statement in which they reported that he had 
complained of headaches following his separation from 
service.  They also reported that he had been fired from 
employment, that he was always in trouble, that he had 
wrecked two cars, and that he had done "the Lord knows what 
else."

During an August 1974 VA neuropsychiatric examination the 
veteran reported having had headaches and "nerves" since 
the injury in 1966.  He stated that during the fight with his 
shipmate he had been struck in the head and was unconscious 
for six to seven hours.  His headaches were relieved by 
relaxation, rest, and lying in bed.  He denied that aspirin 
helped the headaches, but stated that alcoholic beverages 
helped very much, and that he drank one pint of gin per day 
to relieve his headaches.  He complained of 
"forgetfulness," but did not have any actual memory loss.  
He reported that he became angry and irritable with his wife 
and children since the previous year.  He also reported that 
he had seen a physician in 1967, who gave him some pills that 
helped, but that he did not like to take pills.  He had not 
worked since January 1974 because he had had an argument with 
his foreman, and gave a history of numerous jobs lasting less 
than a year.  

A neurological examination revealed no abnormalities, other 
than slight ptosis of both upper eyelids and discoloration of 
the right optic disc.  The veteran was not able to give a 
definite history of the duration of the ptosis, although he 
stated that he had had it for some years.  He was not able to 
say whether it had existed since childhood.  On psychiatric 
examination he was mildly anxious and depressed.  There was 
no evidence of a thought disorder, suicidal ideation, or 
memory loss, and the examiner provided a diagnosis of 
possible post-traumatic headaches and chronic anxiety 
reaction, mild.  An X-ray study of the skull was normal.  The 
examiner recommended that additional testing be performed to 
determine the nature of the headaches.

Based on the evidence shown above, in the February 1975 
rating decision the RO denied entitlement to service 
connection for a nervous condition, described as an anxiety 
reaction with headaches.

In an October 1993 claim for compensation benefits the 
veteran reported having had headaches since the injury in 
1966.  The only treatment he reported having received was 
from June 1990 to December 1992.  He had not worked since May 
1990, and had received disability benefits from the Social 
Security Administration (SSA) since December 1992.

VA treatment records indicate that in January 1993 he 
complained of headaches and nervousness, and reported having 
received Valium and Motrin in the past.  In July 1993 he 
again complained of "nerves."  He reported having incurred 
a head injury in 1990, when 20 pounds of plaster fell on his 
head, resulting in a period of unconsciousness.  He also 
reported a 19-year history of alcoholism, drinking 40 ounces 
of beer and a quart or more of whiskey each day.  The 
treatment provider noted that the veteran had word-finding 
problems.  The treatment provider also noted that the veteran 
had been in service during the Vietnam era, that he had 
combat experience, and that he sometimes had nightmares.  A 
preliminary psychiatric evaluation resulted in diagnoses of 
alcohol dependence, continuous, and to rule out post-
traumatic stress disorder (PTSD), and the veteran was 
referred to the substance abuse treatment program.  On 
evaluation for that program in August 1993, he also reported 
using crack cocaine.

The RO provided the veteran a VA medical examination in 
November 1993, during which he stated that he had not worked 
in five years due to alcohol-related problems.  He reported 
having incurred a fractured jaw in service, and the examiner 
found that the injury had healed with good union, no 
malunion, and no overbite.  The examiner noted that the 
veteran had started drinking at the age of 17 years, and that 
he drank up to three or four quarts of alcohol per day.  
Following the examination the examiner provided diagnoses of 
heavy use of alcohol, up to three or four fifths per day; 
ethanol-related blackouts and seizures; polysubstance abuse; 
and no epilepsy or seizures unrelated to ethanol abuse.

Based on the evidence shown above, in the February 1994 
rating decision the RO again denied entitlement to service 
connection for headaches.  The veteran's wife reported in a 
February 1994 statement that he had had headaches since she 
met him in 1969.  She also reported that he had told her that 
the headaches resulted from a fight he had had while in 
service.  She stated that he had been fired from many jobs 
because he would not get out of bed and go to work due to 
"dizzy spells."  She also stated that he had severe 
headaches every day that prevented him from being able to 
work.

The veteran provided testimony before an RO Hearing Officer 
in May 1994, at which time he testified that he started 
having memory problems and headaches while in service that 
had gotten worse over the years.  He stated that he had been 
put on disability because of his headaches and blackouts.  He 
also stated that while in service he had experienced a mild 
concussion and a broken jaw when he was hit in the face with 
a cup, and that he had headaches and dizzy spells since then.  
He testified that he started drinking because of the 
headaches, but denied having received any medical treatment 
after he was separated from service.

The veteran submitted a May 1994 medical statement from Kwang 
Soo Cho, M.D., in which Dr. Cho stated that he had treated 
the veteran for headaches in 1991 and 1992.  He also stated 
that a computerized tomography (CT) scan of the head had been 
performed, but that no abnormalities were shown.

A May 1994 VA treatment record discloses that the veteran 
reported having had surgery on his eyelids 15 years 
previously.  An optometry examination then revealed decreased 
visual acuity due to presbyopia, but no other problems were 
noted.  In December 1994 he was given Motrin due to headaches 
and back pain.  He then reported having been hit in the head 
with a coffee cup in 1965, and that he had headaches since 
then.  A physical examination revealed no abnormalities, and 
the physician entered an assessment of "headaches."

The veteran again provided testimony before the RO Hearing 
Officer in February 1995, which is essentially duplicative of 
his previous testimony.  In addition to similar testimony, he 
stated that he was given aspirin for his headaches while in 
service.  He also stated that he was then told that the 
headaches were probably due to having been hit in the head, 
and that the headaches would go away.  He reported that he 
felt tightness in his neck, then he would get a headache.  He 
continued to take Motrin for the headaches.

A December 1995 medical report from Michael A. Burnstine, 
M.D., indicates that the veteran had undergone surgery in 
November 1995 for bilateral silicone slings to elevate each 
upper eyelid in order to eliminate the bilateral ptosis.  
Reversionary surgery was also performed in December 1995, 
with excellent results.  In a January 1996 statement the 
veteran reported that his headaches had improved after having 
had eye surgery in November 1995.  He stated that the 
physician performing the eye surgery had told him that the 
surgery would eliminate his headaches.  He presented an 
additional medical report from Dr. Cho in February 1996 in 
which the physician stated that he had treated the veteran 
symptomatically for headaches intermittently from 1992 to 
1994, but that a CT scan of the head in October 1991 was 
normal.

Based on the evidence shown above, in the March 1996 decision 
the RO again denied entitlement to service connection for 
headaches.  In his May 1996 substantive appeal the veteran 
asserted that his headaches were due to his eye problem.  He 
denied ever having a problem with alcohol.

The veteran again presented testimony at a hearing in 
September 1996, which pertained primarily to his claim for a 
permanent and total disability rating for non-service 
connected pension purposes.

The evidence received subsequent to the March 1996 rating 
decision includes the records pertinent to the veteran's 
claim for Social Security disability benefits as well as the 
medical records relied upon concerning that claim.  Those 
records contain the report of the October 1991 CT scan of the 
brain, which was normal.  An X-ray study of the skull in 
February 1988 and a CT scan of the brain in March 1988 were 
also normal.  An October 1992 report from Dr. Cho indicates 
that the veteran was first seen in February 1986, was last 
seen in October 1992, and that Dr. Cho treated him for 
headaches, which he had had for years.

The veteran underwent a psychiatric evaluation in October 
1992, during which he complained of depression because 
"things weren't going his way."  He denied having received 
any psychiatric treatment, per se, but had been treated for 
alcoholism.  He continued to use alcohol in an excessive 
amount.  He reported having incurred a head injury when 
plaster fell on his head five or six years previously, 
causing unconsciousness for 10 or 15 minutes.  He also 
reported having undergone surgery on his eye for a detached 
retina, which was caused by trauma while boxing.  He stated 
that he had been in the Marine Corps, and that he served in 
Vietnam for 13 months.  He also stated that he was unable to 
work due to headaches.  On examination, his memory was 
extremely poor.  As a result of the evaluation the 
psychiatrist provided diagnoses of alcohol abuse, continuous; 
and organic brain syndrome, unspecified, possibly due to 
boxing, chronic alcohol abuse, or head trauma.  The 
psychiatrist found that the loss of memory and cerebral 
functioning was due to chronic alcoholism.

Documents in the SSA file indicate that the veteran was found 
to be disabled as of December 2, 1991, due to a closed head 
injury, alcoholism, and depression.  A letter from the SSA in 
September 1998 indicates that he was awarded disability 
benefits based on a diagnosis of chronic brain syndrome.

The veteran underwent a VA psychiatric examination in May 
1996, during which he reported having been hit on the right 
side of the head in service, resulting in a broken jaw.  The 
examiner then noted that the right side of the veteran's face 
was much fuller than the left side.  The veteran stated that 
he had not been able to work for more than four or five 
months at a time due to severe headaches.  He also stated 
that he had been told that his headaches were due to droopy 
eyelids, which had been surgically corrected twice.  He 
reported drinking occasionally, which other physicians had 
incorrectly interpreted as excessive alcoholism.  No evidence 
of memory loss was detected on examination.  The examiner 
then provided a diagnosis of a generalized anxiety reaction.

In an October 1996 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes based on diagnoses of an anxiety 
reaction, 70 percent disabling; chronic cephalalgia, 
10 percent disabling; dizzy spells and blackouts, 10 percent 
disabling; and status post bilateral silicone slings for 
bilateral ptosis (droopy eyelids), non-compensable.

In November 1996 the RO received a copy of the November 1995 
operative report indicating that bilateral silicone rods 
frontalis slings had been inserted in the veteran's eyelids 
due to congenital ptosis.

In his June 1999 claim the veteran asserted that the jaw 
fracture resulted in a compressed area on his cheek, which 
was hidden by his beard.  He stated that he suffered from 
chronic headaches since April 1966, which he self-medicated 
with alcohol, drugs, and over the counter medication, that 
were due to the mandible fracture.  He also asserted that his 
eyelids dropped when he was assaulted in April 1966, and that 
he had been told that the problem was due to damage to the 
third cranial nerve when his jaw was fractured.  He also had 
chronic conjunctivitis due to the bilateral ptosis.  He 
claimed to suffer from memory loss, depression, sleep 
disturbance, anxiety, and a post-concussional disorder that 
resulted from the jaw fracture.  He stated that his 
performance in the Navy deteriorated after the assault, 
causing him to be in trouble a lot.  He also stated that he 
had entered the substance abuse program because that was the 
only way he could get help for his headaches, but he denied 
having a problem with alcohol.

In conjunction with his June 1999 claim for compensation 
benefits the veteran submitted medical records from the Leila 
Y. Post Montgomery Hospital showing that at an unspecified 
time a chalazion was removed from his right upper eyelid.  In 
April 1975 he reported having had droopy eyelids since birth, 
and he then underwent surgery for bilateral ptosis, with 
chronic inflammation of the conjunctiva.  At that time he 
also reported being a boxer, and he requested the corrective 
surgery in order to be able to keep his head down while 
looking up.  The medical records describe the ptosis as 
congenital.

VA treatment records disclose that in December 1998 the 
veteran reported having had headaches since being hit in the 
head with a coffee cup while in service, which were then 
assessed as questionable migraine.

The veteran presented photographs of himself that were taken 
in 1963, 1973, 1988, and 1999, in order to demonstrate the 
appearance of his eyes.  Although his eyelids appear to be 
"droopier" in 1988 than they were in 1963, they don't 
appear to have been noticeably droopier in 1973.

The veteran also submitted an affidavit from his spouse in 
which she attested that he had told her when they met shortly 
after his separation from service that he had left service 
due to headaches; that he had had problems with everyday 
living and employment due to headaches, memory problems, 
anger, depression, and blackouts for as long as she had known 
him; that he became mentally and physically abusive after 
having incurred a severe head injury in service; and that the 
head injury had caused his eyes to be more droopy.

The RO provided the veteran an additional VA medical 
examination in December 1999, at which time he denied having 
incurred any injuries after the trauma to the jaw in 1966.  
He complained of his jaw shaking, having a malaligned bite, 
difficulty eating, pain when eating hard foods, and 
headaches.  The examiner then stated that it was certainly 
difficult to associate the headaches with the mandible 
fracture.  The examiner found that the veteran's complaints 
were generic in nature, including the inability to 
concentrate, headaches, and the inability to maintain 
employment.

In an August 2000 report Alan B. Douglas, M.D., noted that 
the veteran reported having incurred a head injury after his 
separation from service, in which ceiling plaster fell on his 
head.  He also injured his head during motor vehicle 
accidents in the early 1960s, 1998, and 1999.  He complained 
of mild chronic depression, which he attributed to his 
disability; poor self concept; guilt; and fleeting, passive 
suicidal ideation.  He denied drinking or using drugs.  Dr. 
Douglas was evaluating the veteran for a sleep disorder.

In his October 2000 notice of disagreement the veteran stated 
that he did have some ptosis on entering service, but that 
the ptosis had been aggravated by the jaw fracture.

The veteran presented testimony before the undersigned in 
November 2001.  He then stated that he was hit three or four 
times by the coffee cups in April 1966, one of which hit him 
in the head and resulted in unconsciousness.  He also stated 
that he was not the same after he was returned to duty, in 
that he didn't respond well to authority, he was getting in 
fights and was put in the brig, he was the subject of a 
number of disciplinary actions, and he was not recommended 
for re-enlistment.  He denied having any problems with his 
memory before the injury, but claimed to have memory loss 
afterwards.  He testified that he periodically had headaches 
after the in-service injury, and that a doctor had told him 
that a blow to the head could cause droopy eyelids.  He also 
testified that he had to use eye drops due to dry eyes 
following the surgery.  

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
subsequent to initiation of his claim.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The changes in the regulation are effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, 15 Vet. App. 21 
(2001) (per curiam) (en banc); VAOPGCPREC 11-00.

According to the revised regulation, on receipt of a claim 
for benefits, VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claims in November 1999.  The RO provided 
the veteran a statement of the case in November 2000, in 
which the RO informed the veteran of the regulatory 
requirements pertaining to the claimed benefits, and provided 
him the rationale for not awarding the benefits he sought.  
The veteran's representative has been provided the claims 
file for review, and did not indicate that the veteran had 
any additional evidence to submit.  The veteran was provided 
a copy of his claims file in October 1998.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

The RO has obtained the VA and private treatment records 
designated by the veteran that are relevant to the appeals, 
and the records and documents pertaining to his claim for 
Social Security disability benefits.  The veteran presented 
hearing testimony before the undersigned in November 2001.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  If service connection 
for the claimed disability has been previously denied, VA 
does not have a duty to provide an examination or obtain a 
medical opinion unless new and material evidence is 
submitted.  38 U.S.C.A. § 5103A (West Supp. 2001); Duty to 
Assist, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board notes that the RO has not obtained a medical 
opinion regarding the relationship, if any, between bilateral 
ptosis with conjunctivitis and an in-service disease or 
injury.  Given the absence of any medical findings related to 
ptosis prior to August 1974, including the service medical 
records, any current medical opinion could not be based on 
the review of contemporaneous, objective medical evidence.  A 
medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that VA has 
no duty to obtain a medical opinion, or to instruct the 
veteran to obtain a medical opinion, regarding the etiology 
of the ptosis.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (VA has no duty to provide assistance to the veteran 
if no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the 
claim).  Furthermore, the available medical evidence clearly 
shows that the bilateral ptosis is congenital, so that an 
additional medical opinion is not necessary to make a 
decision on the claim.  

As will be shown below, VA has no further duty to assist the 
veteran in developing his claims for service connection for 
headaches or a psychiatric disorder, in that those claims are 
not being reopened.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claims and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating the claim.  Wensch, 15 Vet. App. at 368.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2001).

There are medical principles so universally recognized as to 
constitute fact, and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Those 
medical principles dictate that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable statutes.  38 C.F.R. § 3.303(c).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

The VA treatment records show that the veteran underwent 
surgery to correct bilateral ptosis in November 1995.  His 
claim is, therefore, supported by medical evidence of a 
current diagnosis of disability.  Hickson, 12 Vet. 
App. at 253.  The evidence does not indicate, however, that 
the bilateral ptosis is the type of disorder for which 
service connection can be established.

The veteran submitted a photograph of himself that was taken 
in 1963, which shows that he then had droopy eyelids.  He 
also submitted a photograph taken in 1973, which also shows 
that he had droopy eyelids.  Based on his appearance in the 
photographs, there does not appear to be any significant 
change in his eyelids from 1963 to 1973.  In April 1975 he 
reported having had the abnormality since birth.  For these 
reasons the Board finds that the assertions of the veteran 
and his spouse that the ptosis developed after the April 1966 
injury is not credible.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the credibility of the evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

The medical documentation pertaining to the eyelid surgery 
that was performed in April 1975 and in November 1995 
indicates that the eyelid abnormality is congenital in 
nature.  There is no credible, probative evidence to the 
contrary.  The veteran's assertion that the ptosis was caused 
by an injury to the third cranial nerve in April 1966 is not 
probative, because the medical evidence does not indicate 
that such a nerve injury occurred and the veteran is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  Service 
connection may, however, be granted for disability due to in-
service aggravation of such a condition due to superimposed 
disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).

In this case, there is no evidence of any inservice trauma 
that resulted in the veteran's ptosis, or that any trauma may 
have aggravated the congenital disability.  In view of the 
absence of such evidence, service connection for ptosis is 
not warranted.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As there is no medical evidence to suggest that any present 
eye disorder is caused by trauma or is otherwise non-
developmental in origin, this claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 19.118, 19.153 (1974); 38 C.F.R. 
§§ 20.302, 20.1103 (1995).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  The change in the law, however, pertains only 
to claims filed on or after August 29, 2001.  Duty to Assist, 
66 Fed. Reg. 45,620.  Because the veteran's claim was 
initiated prior to August 2001, his claim will be adjudicated 
by applying the law in effect prior to August 2001.

The evidence received subsequent to the March 1996 denial of 
service connection for a headache disorder includes the 
treatment records from Dr. Cho, which indicate that he 
treated the veteran for headaches from 1988 to 1992 but do 
not document any etiology for the disorder.  The evidence 
also includes the veteran's statements and testimony that he 
suffered from chronic headaches since April 1966; an 
affidavit from his spouse in which she attested that he had 
told her that he was separated from service due to headaches; 
and VA treatment records showing treatment for headaches, but 
no etiology for the headaches; and the reports of the October 
1992 and May 1996 psychiatric examinations.  The treatment 
records, the veteran's statements, and the evidence provided 
in the examination reports are cumulative of the evidence of 
record, in that the medical evidence documented the 
complaints and treatment of a headache disorder and the 
veteran had made the same assertions prior to March 1996.  
The statement of the veteran's spouse is also cumulative, 
because she had previously made essentially the same 
statement.

The documents received from the SSA are new, because the 
evidence received prior to March 1996 did not document the 
basis for his award of disability benefits.  The documents 
are not material, however, because they do not bear directly 
and substantially upon the specific matter under 
consideration, that being a relationship between the headache 
disorder and an in-service disease or injury.  The report of 
the December 1999 VA medical examination is also new, in that 
a medical professional had not previously provided an opinion 
on the etiology of the headaches.  The examination report is 
not material, however, because it does not bear directly and 
substantially on the issue under consideration, that being a 
positive relationship between the headache disorder and an 
in-service disease or injury, nor does it provide a more 
complete picture of the etiology of the headaches.  Elkins, 
12 Vet. App. at 214.

The veteran's assertions that his headaches were caused by 
the bilateral ptosis are not material, because they indicate 
that the headaches are not related to service.  The Board 
finds, therefore, that evidence that is both new and material 
has not been submitted, and the claim of entitlement to 
service connection for a headache disorder is not reopened.

The evidence received subsequent to the February 1975 denial 
of service connection for a nervous condition includes VA 
treatment records and the reports of VA examinations in 
November 1993 and May 1996, documenting that he suffered from 
nervousness and alcoholism.  That evidence is cumulative and 
redundant of the evidence of record when service connection 
was denied in February 1975, because the medical evidence 
then of record showed that the veteran suffered from 
nervousness, anxiety, and alcohol abuse.  The statement of 
the veteran's spouse that he had suffered from psychiatric 
symptoms as long as she had known him and the August 2000 
report from Dr. Douglas regarding his depression are also 
cumulative, in that such information was previously of record 
in the description of his behavior provided by his parents 
and the medical evidence, respectively.  

The veteran's testimony in November 2001 that he was not the 
same after the April 1966 injury because he didn't respond 
well to authority, he was jailed for fighting, he was the 
subject of disciplinary actions, and he was not recommended 
for re-enlistment, is also cumulative.  His service medical 
records indicate that he was drunk on multiple occasions, 
that he had gotten into fights, and that he was put in the 
brig.

The October 1992 diagnosis of organic brain syndrome is new, 
in that the medical evidence previously of record did not 
reflect such a psychiatric diagnosis.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue under appeal, that being whether 
the veteran's psychiatric symptoms are related to an in-
service disease or injury.  Although the psychiatrist found 
that the organic brain syndrome was possibly due to boxing, 
chronic alcohol abuse, or head trauma, that opinion does not 
relate the disorder to service.  The boxing occurred after 
the veteran's separation from service, and the head trauma he 
referred to consisted of the injury incurred in 1990, in that 
the veteran had not reported having incurred a head injury in 
service.

In addition to alcohol dependence, the treatment provider in 
July 1993 provided a diagnosis to rule out PTSD.  That 
assessment, however, was based on the veteran's report of 
having participated in combat during the Vietnam War.  
Although evidence is generally presumed to be credible for 
determining whether it is new and material, that presumption 
does not apply if the evidence is inherently incredible.  
Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  
Because his service records do not show that he was stationed 
in Vietnam or that he participated in combat, the medical 
assessment is not credible and is not, therefore, material.  
See Samuels v. West, 11 Vet. App. 433 (1998) (a diagnosis of 
PTSD based on a report of combat service in Vietnam, when in 
fact the veteran was not stationed in Vietnam, is inherently 
incredible).

The veteran's assertions in June 1999 that he suffered from 
memory loss, depression, sleep disturbance, anxiety, and 
post-concussional disorder as a result of the jaw fracture 
are new, in that he had not previously so claimed.  His 
statements are not probative, however, because he is not 
competent to provide evidence of the etiology of his 
psychiatric symptoms.  Grottveit, 5 Vet. App. at 93.  The 
medical evidence does not indicate that he has a post-
concussional disorder, or that he suffered a concussion as a 
result of the injury in April 1966.  For the purpose of 
determining whether new and material evidence has been 
submitted, the evidence is not presumed to be true if it is 
beyond the competence of the person making the assertion.  
Hensley, 212 F.3d at 1262.  The veteran's statements are not, 
therefore, material to the issue being considered.

The assertion of the veteran's spouse that he became mentally 
and physically abusive after having incurred a severe head 
injury in service is not credible, because she did not meet 
him until years after the injury occurred, and her opinion 
is, therefore, apparently based on his uncorroborated 
reports.  See Reonal v. Brown, 
5 Vet. App. 458 (1993) (if the opinion is based solely on the 
veteran's account of his history, the presumption of 
credibility does not arise).  

For the reasons shown above the Board finds that the evidence 
submitted subsequent to the February 1975 denial of service 
connection for a nervous disorder is not new and material, 
and the claim is not reopened.


ORDER

The claim of entitlement to service connection for ptosis 
with conjunctivitis is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a headache 
disorder is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a nervous 
disorder is not reopened.




		
	Nadine Benjamin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

